DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive.
On page 5 regarding claim objections Applicant argues amended claims overcome the objections of record.  
The Examiner respectfully agrees and withdraws outstanding claim objections.
On pages 6-7 regarding drawing objections Applicant argues figure 8b shows information from claim 6 and provides an annotated figure and explanation. 
The Examiner respectfully notes all the claimed elements of the invention must be shown (and labeled) in order for a person of ordinary skill to read the specification and claims and translate these to the drawings. The elements in the drawing objections should be given reference numerals in the drawings and specification in order to overcome the objection of record. As regards the cables being 125-175% further from axis 32a than 31a and 2-3 mm further from axis 32a than 31a, the Examiner notes that Applicant’s explanation appears to rely on a specific part of the control cables lying a specific distance away from the various axes. However, the claims state that the control cables themselves (e.g. the entire cables) lie these specific distances from the axes, not an end of the cables. This objection is accordingly maintained. 
On page 7 regarding 112b rejections Applicant argues the claim is amended to recite that the phalanges are “adapted and configured to have a rotation of said phalanges controlled by at least one actuator”. 
The Examiner respectfully notes that this statement/amendment doesn’t actually clarify whether or not the actuator is positively claimed and/or whether it is part of the finger. 
On page 8 regarding 112b rejections Applicant argues the explanation above in the response to drawing objections shows the distance between the cables and the axes of rotation. 
The Examiner notes that claim 6 states that the distance between the control cable and first axis of rotation is 175% the distance between the control cable and the second axis of rotation, which is almost double the distance (almost 200%). The Examiner respectfully notes that this response is not persuasive for the same reasons as the drawing objections are maintained. The response appears to be based on a specific part of the control cable being a specific distance from the axes, or possibly the distance between the two control cables 5a and 5b as opposed to the distance between one of the cables and the axes of rotation. 
On pages 9-11 regarding prior art rejections Applicant argues amendments incorporate previous claims 3-4 into claim 1, thereby overcoming the 102 rejection and 103 rejections. Applicant argues Despinasse discloses a finger with the “opposite technical effect of the prosthetic finger of amended claim 1” which would result in the proximal phalanx rotating slower than the distal phalanx, whereas in the instant claimed invention the proximal phalanx rotates more quickly than the distal phalanx. Accordingly, “even if the skilled person modifies the invention of Despinasse to include pins as described by Lee he would not be able to have a prosthetic finger defining a torque respect to the first axis of rotation greater than the torque respect to the second axis of rotation and the proximal phalanx rotating faster than the distal phalanx” (sic).
The Examiner respectfully notes there isn’t any recitation of speed in the claimed invention, making this argument unpersuasive. 
Applicant argues further on page 11 that the person of ordinary skill would not modify Despinasse to replace the rollers with the pins of Lee since Despinasse already teaches pins being present and being used to define the axis of rotation of the rollers. Also, Applicant argues Despinasse describes two cables wound on rollers which are “loosely fixed to the phalanx” to close the fingers due to roller rotation, and if there were pins instead this would not work.
The Examiner respectfully notes that the rejection of record has not replaced rollers with pins. See the Non-Final mailed 02/22/22 pages 11-12 as well as the rejection below.  Lee teaches the use of pins and pulleys within the same invention. The pins are thus merely being added to the finger of Despinasse.

Claim Objections
Claim 9-12 are objected to because of the following informalities:  
Claim 9 is objected to for referring to “channels” when claim 1 has already referred to channels. It is unclear whether or not these are the same or different channels.
Claim 10 refers to “first pins” and “second pins” when claim 1 has already defined the first and second pins, making it unclear whether or not these are the same pins. 
Further, the Examiner notes that this claim would be objected to upon allowance of claim 1 for not further limiting the invention. 
Claim 11 is objected to for having improper antecedent basis for ‘the distance”.
Claim 12 is objected to for referring to ‘first pins” and “second pins” when claim 1 has already identified first and second pins.
Further, the Examiner notes that this claim would be objected to upon allowance of claim 1 for not further limiting the invention.
  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control end” of the control cable, and “a first return end” and “second return end” of the return cable, the cables 5a and 5b being 125-175% further from axis 32a than axis 31a, and the cables 5a and 5b being about 2-3 mm further from axis 32a than axis 31a must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming “said phalanges adapted and configured to have a rotation of said phalanges controlled by at least one actuator” but it is unclear whether the actuator is a part of the positively claimed finger, or whether this is not being positively claimed. The specification and drawings illustrate there being an actuator but it isn’t depicted in any of the figures relating to the claimed “finger” but only is described and shown as being a part of a “hand”. It is accordingly unclear whether the actuator of the finger is the same actuator shown in the figures as belonging to the hand, and Applicant is claiming something which isn’t disclosed by the specification/drawings, or whether Applicant intended to claim that the finger was capable of being controlled by an actuator which is a part of the hand (e.g. the actuator is not being positively claimed). Appropriate clarification is required. 
Claims 5-7 are indefinite for claiming that the (torque on the first axis 31a is greater than a torque on the second axis 32a because the) distance between the control cables (5a and 5b) and the axis 31a is greater than the distance between the cables 5a, 5b and axis 32a. The only location in which the distance between the cables and axes of rotation appears to be in Figure 9b. This shows the axes 31a, 32a both being somewhat equidistant to the cables 5a, 5b (which are located on the inner palm side of the finger), and nowhere appears to show the distance being almost twice as far, as the claims require. The specification distinctly describes the drawings as being drawn to scale (page 3).  Since these axes are shown as being equidistant from cables 5a, 5b it is unclear to the Examiner how the torque is accordingly higher on the first axis 31a as compared to the second axis 32a. It is unclear further whether the change in torque might have to do with something other than the distance the pins have from the axes, in which case the Examiner is unclear whether or not this would be enabled by the instant disclosure.
Further, the claims are indefinite for depending from a cancelled claim (claim 4). For the purposes of examination these will be understood to depend from claim 1.
Remaining claims are indefinite for depending on an indefinite claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despinasse (GB 127599 A) in view of Lee (US 4946380 A). 
Regarding claim 1 Despinasse discloses a finger (Figure 3) comprising:
an attachment (Figure 1 bottom of the hand as a whole, which attaches to an arm/wrist of a user) adapted to constrain the finger to an external body (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Despinasse discloses (as detailed above) all the structural limitations required to perform the recited functional language of constraining the finger to an external body (i.e. an arm), therefore was considered to anticipate the claimed apparatus.);
a proximal phalanx hinged to the attachment (Figure 3 item 6) around a first axis of rotation (Figure 3 item 9);
a distal phalanx hinged to the proximal phalanx (Figure 3 item 5) defining a second axis of rotation (Figure 3 item 8);
said phalanges being adapted and configured to have a rotation of said phalanges controlled by at least one actuator (this is stated as a “functional limitation” of the actuator (see explanation above). The actuator (Figure 1 item 15) of Despinasse is understood capable of controlling the rotation of the phalanxes (see page 2 lines 35-39 the cable 15 controls the rotation of the phalanxes by connecting them to the controlling device));
at least one control cable (Figure 3 item 12) defining a control end constrained to the distal phalanx (Figure 3; page 2 lines 27-29) adapted to control rotation of the phalanxes in a first direction (this is stated as a ‘functional limitation’ of the control cable which the cable of Despinasse is understood capable of doing. See at least page 2 lines 27-39); 
a return cable (Figure 3 item 16) defining a first return end constrained to said attachment (Figure 1; page 2 lines 40-43 the return cables are constrained to the attachment through the distal end of the springs 17) and a second return end constrained to the distal phalanx (Figure 3; page 2 lines 40-42), 
the return cable being on an opposite side of the control cable with respect to the axes of rotation (Figure 3);
an elastic body (Figure 1 item 17) adapted to keep said return cable under tension (this is stated as a functional limitation of the elastic body (see explanation above) which the spring 17 is understood capable of keeping the return cable 16 under tension: see Figures 1 and 3, and page 2 lines 40-43) and work in opposition to said control cable so that when the control cable rotates the phalanxes in the first direction it moves the return cable, thereby loading the elastic body and allowing the elastic body to control a rotation of the phalanxes in a second direction opposite the first (This is stated as a “functional limitation” of the return/control cables (see explanation above), which Despinasse is understood capable of meeting. See page 2 lines 37-43),
wherein the finger comprises channels for housing said control cable and return cable formed in the phalanges (Figure 3; see also page 2 line 41, 46-47),
wherein the control cable exerts a torque on the first axis of rotation greater than the torque on the second axis of rotation (the distance between the control cable and first axis of rotation is greater than a distance between the control cable and the second axis of rotation independently of a mutual angular position of the phalanges (Figure 3, although not understood as being drawn to scale, can be seen to have pulleys 10, 11 of different sizes, 11 being larger than 10. These pulleys position the cables so that the cables are further from the first axis of rotation 9 than the second axis of rotation 8. The Examiner also notes that there is increased torque with increased pulley size (basic physics/mechanics). Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious for the pulleys of Despinasse to be of different sizes so that the effective torque on the joints is different, since Despinasse appears to depict their pulleys being of different sizes).
but is silent with regards to first pins for sliding of the control cable and second pins for sliding of the return cable.
However, regarding claim 1 Lee teaches a finger which controls the sliding of cables with pins as well as pulleys (Figure 8). Despinasse and Lee are involved in the same field of endeavor, namely prosthetic fingers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Despinasse to include first pins to control sliding of the control cable and second pins to control sliding of the return cable such as is taught by Lee since these are augmenting structures which are known to help guide cables in the art and ensure they are directed to the desired pulleys. This basic concept of utilizing pins to guide cables is widely understood and used to ensure smooth operation of cables and prevent snags. 
Regarding claim 5 the Despinasse Lee Combination teaches the finger of [claim 1] substantially as is claimed,
wherein the distance between the control cable and first axis of rotation is greater than a distance between the control cable and the second axis of rotation independently of a mutual angular position of the phalanges (see the rejection to claim 1 above).
Regarding claim 6 the Despinasse Lee Combination teaches the finger of claim 5 substantially as is claimed,
but is silent with regards to the distance between the control cable and first axis of rotation, and the distance between the control cable and the second axis of rotation.
However, regarding claim 6 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distances so that they are 125-175% different, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  The Examiner notes the person of ordinary skill in the art is well-aware of basic mechanics of pulleys and rotation, and the optimizing of the size of the pulleys so that the desired torque rotation is applied to each phalange is simple basic engineering mechanics which an engineer can choose based on the desired maximum grip strength, maximum finger curl, etc. for each phalanx. 
Regarding claim 7 the Despinasse Lee Combination teaches the finger of claim 6 substantially as is claimed,
but is silent with regards to the distance between the control cable and first axis of rotation, and the distance between the control cable and the second axis of rotation.
However, regarding claim 7, see the rejection to claim 6 above regarding optimizing the distances based on the desired grip strength and extent of hand curl.
Regarding claim 8 the Despinasse Lee Combination teaches a hand including a finger of claim 1 (see the rejection to claim 1 above).
Regarding claim 9 see the rejection to claim 1 above.
Regarding claims 10 and 12 see the rejection to claim 1 above. 
Regarding claims 11 and 13 see the rejection to claim 5 above. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despinasse in view of Lee as is applied above in view of Mandl et al. (US 20160089251 A1) hereinafter known as Mandl.
Regarding claim 2 the Despinasse Lee Combination teaches the finger of claim 1 substantially as is claimed,
but is silent with regards to the elastic body being interposed between the return cable and distal phalanx, but instead teaches the elastic body being interposed between the return cable and the attachment (Figure 1). 
However, regarding claim 2 Mandl teaches a finger which is controlled by various cords, but includes an elastic body located between the distal phalanx and a cord (Figure 1 item 70). Despinasse and Mandl are involved in the same field of endeavor, namely prosthetic fingers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the spring of the Despinasse Lee Combination so that it was located at the distal end of the finger as opposed to a proximal side such as is taught by Mandl since this is nothing but an obvious alternative configuration of elements which doesn’t affect the function of the finger at all. It appears the finger of Despinasse would work equally well with the spring positioned at either end.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/24/22